DETAILED ACTION
This is a final Office action in response to the remarks filed 08/01/2022.

Status of Claims
Claims 1, 2, 5-10, 12-17, and 19 are pending;
Claims 1, 2, 5-10, and 12-17 are currently amended; claims 3, 4, 11, and 18 have been cancelled; claim 19 is new;
Claims 1, 2, 5-10, 12-17, and 19 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.  Note that the new grounds of rejections are necessitated by the applicant's amendments to the claims.

Claim Objections
Claims 1, 2, 5, 6, 9, 10, and 19 are objected to because of following informalities:
Claim 1, line 3, it is recommended that "said mounting apertures" be changed to  --said plurality of mounting apertures-- for consistency.  See claim 1, lines 6 and 10. 
Claim 1, line 4, it is recommended that "the backboard" be changed to --said backboard-- for consistency.  See claim 1, lines 3, 14, and 15.
Claim 1, line 4, it is recommended that "said method" be changed to --the method-- for consistency.  
Claim 1, line 6, it is recommended that "the first" be changed to --said first--.
Claim 2, line 7, it is recommended that "its" be reworded.
Claim 5, line 2, it is recommended that "said mounting apertures" be changed to  --said plurality of mounting apertures-- for consistency.  
Claim 5, line 3, it is recommended that "said apertures" be changed to --said plurality of mounting apertures-- for consistency.  
Claim 6, line 2, it is recommended that "said mounting apertures" be changed to  --said plurality of mounting apertures-- for consistency.  
Claim 6, line 4, ", respectively" should be removed.  See claim 8.
Claim 9, lines 4 and 5, "in which are formed at least first and second mounting apertures" do not confirm with the U.S. practice and should be reworded.
Claim 9, line 5, it is recommended that "the backboard" be changed to --said backboard-- for consistency.
Claim 9, line 9, the semicolon appears to be a colon.
Claim 10, line 2, it is recommended that "the at least one fixing means" be changed to --said at least one fixing means-- for consistency.  
Claim 19, line 1, "of claim 9" appears to be --as claimed in claim 9--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step"), e.g., "at least one fixing means" (claim 1, line 13; claim 9, line 16); "a first fixing means" (claim 2, line 2; claim 10, line 3), "a second fixing means" (claim 2, line 2; claim 10, line 5), and "said first and second fixing means" (claim 15, line 6), are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 12-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation "at least first and second mounting apertures" in lines 4 and 5 is indefinite because it is not clear as to how many first mounting apertures (i.e., one first mounting aperture or a plurality of first mounting apertures) and how many second mounting apertures (i.e., one second mounting aperture or a plurality of second mounting apertures) are required by the limitation "at least first and second mounting apertures" as claimed.  Moreover, the limitation "at least said first of said mounting apertures" in lines 5 and 6 does not reveal the number of first mounting apertures.  Appropriate correction is required.
Regarding claim 9, there is insufficient antecedent basis for the limitation "at least said first of said mounting apertures" (lines 5 and 6) in the claim.  Also, it is not clear as to how the "at least said first of said mounting apertures" in lines 5 and 6 is/are related to the "at least first and second mounting apertures" in lines 4 and 5.  What mounting apertures are required by claim 9?  Appropriate correction is required.
Regarding claim 13, the limitations "said backboard has a first aperture that engages with said first mount and a second aperture that engages with said second mount" in lines 3 and 4 are indefinite.  Note that claim 9 recites in lines 4 and 5, "said item of furniture having a backboard in which are formed at least first and second mounting apertures."  It is not clear as to whether the "first aperture" in claim 13 and the "second aperture" in claim 13 are the same as or different from the "at least first and second mounting apertures" in claim 9.  How many apertures does the "backboard" in claim 13 have?  Appropriate correction is required.
Regarding claim 15, as previously presented on page 8 of the Office action mailed 04/01/2022, there is insufficient antecedent basis for the limitation "said first and second fixing means" (line 6) in the claim.  Appropriate correction is required.
Claims 10, 12, 14, 16, 17, and 19 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 4,683,670) in view of Kazanjian (US 4,507,884).
Note that the apparatus claims 9, 10, and 19 will be discussed before the method claims 1, 2, 5, and 6.
Regarding claim 9, Bates discloses a combination (10, 32, fig 1) of an item of furniture (10, fig 1) and an apparatus (32, fig 1) for fixing said item of furniture to a substantially vertical surface (30, fig 2), the combination comprising: said item of furniture having a backboard (12, fig 2) in which are formed at least first and second mounting apertures (36, fig 2, see annotation, see col 3, lines 1-4, the first mounting aperture is the mounting aperture 36 corresponding to the top left 32 in Figure 1 whereas the second mounting aperture is the mounting aperture 36 corresponding to the bottom left 32 in Figure 1), the backboard having a vertical centerline (10a, fig 1, see annotation); said apparatus for fixing said item of furniture to said substantially vertical surface comprising: a first mount (34, fig 3, the first mount 34 corresponds to the top left 32 in Figure 1) configured to, in use, fix to said substantially vertical surface and engage with said first of said mounting apertures to support said item of furniture with respect to said substantially vertical surface (see Figures 1 and 2); a second mount (34, fig 3, the second mount 34 corresponds to the bottom left 32 in Figure 1; alternatively, 34, 44, fig 2, for claims 13-16, the second mount 34, 44 corresponds to the bottom left 32 in Figure 1) configured to, in use, fix to said substantially vertical surface at a position vertically spaced from said first mount, and engage with said second mounting aperture in said backboard (see Figures 1 and 2); and at least one fixing means (44, fig 2, the at least one fixing means include the first fixing means 44 corresponding to the top left 32 in Figure 1 and the second fixing means 44 corresponding to the bottom left 32 in Figure 2; alternatively, 44, fig 2, for claims 13-16, the at least one fixing means is the fixing means 44 corresponding to the top left 32 in Figure 1) configured to, in use, engage with at least one (34, fig 3, the first mount 34 corresponds to the top left 32 in Figure 1) of said mounts and configured and operable to apply a bias to said backboard in a direction toward said substantially vertical surface (see Figures 1 and 2, see col 3, lines [AltContent: textbox (First Mounting Aperture (36);
First Mount (34);
At Least One Fixing Means (44);
First Fixing Means (44; alternatively, 42, for claims 13-16).)]10-15).
[AltContent: textbox (10a – Vertical Centerline)][AltContent: arrow][AltContent: textbox (Second Mounting Aperture (36);
Second Mount (34; alternatively, 34, 44, for claims 13-16);
Second Fixing Means (44; alternatively, 42, for claims 13-16).)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    538
    583
    media_image1.png
    Greyscale

[AltContent: arrow]

[AltContent: arrow]

[AltContent: arrow]




[AltContent: textbox (36 – Mounting Aperture)]

Bates does not disclose the combination further comprising: at least said first of said mounting apertures being located substantially on the vertical centerline.
Kazanjian teaches a combination (10, 18, 21, figs 1-4) of an item of furniture (10, fig 2) and an apparatus (18, 21, figs 2-4) for fixing said item of furniture to a substantially vertical surface (19a, fig 3, see annotation, the substantially vertical surface of the wall 19), the combination comprising: said item of furniture having at least first and second mounting apertures (17, 20, figs 3 & 4) formed therein, said item of furniture having a vertical centerline (10a, fig 2, see annotation), at least said first of said mounting apertures being located substantially on the vertical centerline (see Figures 2-4).


    PNG
    media_image2.png
    825
    414
    media_image2.png
    Greyscale
[AltContent: textbox (10a – Vertical Centerline)][AltContent: arrow]
[AltContent: connector]
    PNG
    media_image3.png
    396
    368
    media_image3.png
    Greyscale






[AltContent: arrow]


[AltContent: textbox (19a – Substantially Vertical Surface)]


Bates and Kazanjian are analogous art because they are at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide said backboard (Bates: 12, fig 2) with a size and a vertical centerline (Kazanjian: 10a, fig 2, see annotation), such that at least said first of said mounting apertures (Bates: 36, fig 2, see annotation, see col 3, lines 1-4) is located substantially on the vertical centerline (Kazanjian: see Figures 2-4), as taught by Kazanjian.  The motivation would have been to allow smaller items of furniture to be used with the apparatus for fixing, thereby accommodating items of furniture of various sizes.  Therefore, it would have been obvious to combine Bates and Kazanjian to obtain the invention as specified in claim 9.
Regarding claim 10, wherein, the at least one fixing means comprises: a first fixing means (Bates: 44, fig 2, the first fixing means 44 corresponds to the top left 32 in Figure 1) configured to, in use, engage with said first mount (Bates: see Figures 1 and 2); and a second fixing means (Bates: 44, fig 2, the second fixing means 44 corresponds to the bottom left 32 in Figure 2) configured to, in use, engage with said second mount (Bates: see Figures 1 and 2), said first and second fixing means being operable to apply a bias to said backboard in said direction toward said substantially vertical surface (Bates: see Figures 1 and 2, see col 3, lines 10-15).
Regarding claim 19, wherein said second mounting aperture is located substantially on said vertical centerline (Kazanjian: see Figures 2-4).
Regarding claim 1, Bates, as modified by Kazanjian (see above discussions with respect to claim 1), teaches a method of mounting an item of furniture (Bates: 10, fig 1, as modified by, Kazanjian: 10, fig 2) on a substantially vertical surface (Bates: 30, fig 2), said item of furniture having a backboard (Bates: 12, fig 2) and a plurality of mounting apertures (Bates: 36, fig 2, see annotation, see col 3, lines 1-4, the first mounting aperture is the mounting aperture 36 corresponding to the top left 32 in Figure 1 whereas the second mounting aperture is the mounting aperture 36 corresponding to the bottom left 32 in Figure 1) formed in said backboard, at least a first (Bates: 36, fig 2, see annotation, see col 3, lines 1-4, the first mounting aperture 36 corresponds to the top left 32 in Figure 1) of said mounting apertures being provided on a vertical centerline (Kazanjian: 10a, fig 2, see annotation) of the backboard, said method including the steps of: (1) fixing a first mount (Bates: 34, fig 3, the first mount 34 corresponds to the top left 32 in Figure 1) to said substantially vertical surface; (2) engaging the first of said plurality of mounting apertures with said first mount such that said item of furniture is supported under gravity thereby (Bates: see col 3, lines 61-68, col 4, lines 1 and 2; Kazanjian: see Figures 1-4, see col 1, lines 67 and 68, col 2, lines 1 and 2); (3) levelling said item of furniture while supported by said first mount (Bates: see col 3, lines 61-68, col 4, lines 1 and 2; Kazanjian: see Figures 1-4, see col 1, lines 67 and 68, col 2, lines 1 and 2); (4) passing a second mount (Bates: 34, fig 3, the second mount 34 corresponds to the bottom left 32 in Figure 1) through a second (Bates: 36, fig 2, see annotation, see col 3, lines 1-4, the second mounting aperture 36 corresponds to the bottom left 32 in Figure 1) of said plurality of mounting apertures and fixing said second mount to said substantially vertical surface at a position vertically spaced from said first mount (Bates: see col 3, lines 61-68, col 4, lines 1 and 2; Kazanjian: see Figures 1-4, see col 1, lines 67 and 68, col 2, lines 1 and 2); and (5) fixing a position of said item of furniture relative to said substantially vertical surface by engaging at least one fixing means (Bates: 44, fig 2, the at least one fixing means include the first fixing means 44 corresponding to the top left 32 in Figure 1 and the second fixing means 44 corresponding to the bottom left 32 in Figure 2) with at least one (Bates: 34, fig 3, the first mount 34 corresponds to the top left 32 in Figure 1) of said mounts, said at least one fixing means being configured to apply a bias to said backboard in a direction toward said substantially vertical surface (Bates: see Figures 1 and 2, see col 3, lines 10-15), wherein the steps (1), (2), (3), and (4) are performed before the step (5), which is performed fifth (Bates: see col 3, lines 61-68, col 4, lines 1 and 2; Kazanjian: see Figures 1-4, see col 1, lines 67 and 68, col 2, lines 1 and 2).
Bates, as modified by Kazanjian (see above discussions with respect to claim 1), does not explicitly teach the method, wherein the steps (1)-(5) are sequential steps with the step (1) performed first, the step (2) performed second, the step (3) performed third, and the step (4) performed fourth and while said item of furniture is maintained level.
Kazanjian teaches a method of mounting an item of furniture (10, fig 2) on a substantially vertical surface (19a, fig 3, see annotation, the substantially vertical surface of the wall 19), said item of furniture having a plurality of mounting apertures (17, 20, figs 3 & 4) formed therein, at least a first (17, fig 3) of said mounting apertures being provided on a vertical centerline (10a, fig 2, see annotation) of said item of furniture, wherein a first mount (18, fig 3) engages with said first of said mounting apertures such that said item of furniture is supported under gravity thereby and configured to be levelled in a pivotably suspended condition (see Figures 1-4, see col 1, lines 67 and 68, col 2, lines 1 and 2).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform the steps (1)-(5) sequentially with the step (1) performed first, the step (2) performed second, the step (3) performed third, and the step (4) performed fourth and while said item of furniture (Bates: 10, fig 1, as modified by, Kazanjian: 10, fig 2) is maintained level, since said item of furniture is configured to be levelled in a pivotably suspended condition (Kazanjian: see Figures 1-4, see col 1, lines 67 and 68, col 2, lines 1 and 2) after said first (Bates: 36, fig 2, see annotation, see col 3, lines 1-4, the first mounting aperture 36 corresponds to the top left 32 in Figure 1) of said plurality of mounting apertures engages with said first mount (Bates: 34, fig 3, the first mount 34 corresponds to the top left 32 in Figure 1) and before said second mount (Bates: 34, fig 3, the second mount 34 corresponds to the bottom left 32 in Figure 1) engages with said second (Bates: 36, fig 2, see annotation, see col 3, lines 1-4, the second mounting aperture 36 corresponds to the bottom left 32 in Figure 1) of said plurality of mounting apertures, as taught by Kazanjian.  The motivation would have been to allow the second mount to conveniently positioned at an appropriate location on the substantially vertical surface that enables a leveling condition of the item of furniture.  Therefore, it would have been obvious to modify the combination of Bates and Kazanjian to obtain the invention as specified in claim 1.
Regarding claim 2, wherein: said at least one fixing means comprises: a first fixing means (Bates: 44, fig 2, the first fixing means 44 corresponds to the top left 32 in Figure 1) and a second fixing means (Bates: 44, fig 2, the second fixing means 44 corresponds to the bottom left 32 in Figure 2); and the step of engaging said at least one fixing means comprises engaging said first fixing means with said first mount (Bates: see Figures 1 and 2), and engaging said second fixing means with said second mount (Bates: see Figures 1 and 2), each of said first and second fixing means, upon engagement with its respective mount, being configured to apply a bias to said backboard in said direction toward said substantially vertical surface (Bates: see Figures 1 and 2, see col 3, lines 10-15).
Regarding claim 5, wherein said second of said mounting apertures is below said first of said apertures (Bates: see Figures 1 and 2; Kazanjian: see Figures 1-4).
Regarding claim 6, wherein said first and second fixing means comprise caps (Bates: 44, fig 2) configured to overlie said mounting apertures (Bates: see Figures 1 and 2), the steps of engaging said first and second fixing means comprising engaging said caps with said first and second mounts, respectively (Bates: see Figures 1 and 2).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 4,683,670) in view of Kazanjian (US 4,507,884) and Gager (US 8,210,785 B1).
Regarding claim 7, Bates, as modified by Kazanjian (see above discussions with respect to claims 1 and 9), does not teach the method, wherein the steps of engaging said caps with said first and second mounts comprises engaging said caps in a manner that provides a progressive bias to said backboard toward said substantially vertical surface.
Gager teaches an apparatus (see Figure 5) comprising: a mount (142, fig 5); a fixing means (112, fig 5), wherein the fixing means includes a cap (112, fig 5) configured to overlie a mounting aperture (42, fig 5, see annotation, see Figure 2), wherein the cap is engaged with the mount via screw fitting to provide a progressive bias to a mounting structure (24, fig 5) toward a surface (see Figures 5 and 7).


    PNG
    media_image4.png
    360
    420
    media_image4.png
    Greyscale

[AltContent: textbox (42 – Mounting Aperture)][AltContent: arrow]

[AltContent: arrow][AltContent: textbox (121 – Female Screw Thread)]



Gager is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to engage said caps (Bates: 44, fig 2) with said first and second mounts (Bates: 34, fig 3) via screw fitting that provides a progressive bias to said backboard (Bates: 12, fig 2) towards said substantially vertical surface (Bates: 30, fig 2; Gager: see Figures 5 and 7) as taught by Gager.  The motivation would have been to allow adjustment of biasing force by the first and second fixing means against the item of furniture.  Therefore, it would have been obvious to combine Bates, Kazanjian, and Gager to obtain the invention as specified in claim 7.
Regarding claim 8, wherein the step of engaging said caps comprises screw fitting said caps to said first and second mounts (Gager: see Figures 5 and 7).

Claims 12-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 4,683,670) in view of Kazanjian (US 4,507,884) and Einhorn (US 4,124,189).
Regarding claim 12, Bates, as modified by Kazanjian with respect to claim 9, teaches the combination, wherein said first mount comprises: a proximal contact face (Bates: 34a, fig 3, see annotation) for engagement, in use, with said substantially vertical surface (Bates: see Figure 3); a distal face (Bates: 34b, fig 3, see annotation); and a first mount peripheral surface (Bates: 35, fig 3) extending between said contact face and said distal face (Bates: see Figure 3).


    PNG
    media_image5.png
    241
    249
    media_image5.png
    Greyscale

[AltContent: connector][AltContent: textbox (34a – Proximal Contact Face)][AltContent: connector]
[AltContent: textbox (34b – Distal Face)]


Bates, as modified by Kazanjian with respect to claim 9, does not teach the combination, wherein said first mount peripheral surface tapers inwardly in a direction from said distal face to said contact face.
Einhorn teaches a mount (45, fig 14) comprising: a proximal contact face (45a, fig 14, see annotation) for engagement, in use, with a substantially vertical surface (15, fig 14); a distal face (45b, fig 4, see annotation); and a peripheral surface (49, fig 14) extending between said contact face and said distal face, said first mount peripheral surface tapering inwardly in a direction from said distal face to said contact face (see Figure 14).




    PNG
    media_image6.png
    260
    144
    media_image6.png
    Greyscale


[AltContent: connector][AltContent: textbox (45b – Distal Face)][AltContent: textbox (45a – Proximal Contact Face)][AltContent: connector]




Einhorn is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form said first mount peripheral surface (Bates: 35, fig 3) with a taper shape (Einhorn: 49, fig 14) that tapers inwardly in a direction from said distal face to said contact face (Einhorn: see Figure 14) as taught by Einhorn.  The motivation would have been to allow the first mount to be also utilized in hanging a different article with a cord, thereby enhancing the overall utilities of the first mount.  Therefore, it would have been obvious to combine Bates, Kazanjian, and Einhorn to obtain the invention as specified in claim 12.
Regarding claim 13, wherein: said backboard has a first aperture (Bates: 36, fig 2, see annotation, see col 3, lines 1-4, the first mounting aperture 36 corresponds to the top left 32 in Figure 1) that engages with said first mount (Bates: see Figures 1 and 2) and a second aperture (Bates: 36, fig 2, see annotation, see col 3, lines 1-4, the second mounting aperture 36 corresponds to the bottom left 32 in Figure 1) that engages with said second mount (Bates: see Figures 1 and 2); and said second mount (Bates: 34, 44, fig 2, the second mount 34, 44 corresponds to the bottom left 32 in Figure 1) comprises a second periphery (Bates: see Figure 2), at least part of which is configured to extend over and beyond a dimension of said second mounting aperture (Bates: see Figure 2).
Regarding claim 14, wherein: said second mounting aperture comprises a substantially circular hole (Bates: 36, fig 2, see annotation) and wherein said second mount includes an annular collar (Bates: 46b, fig 2, see annotation) of a greater diameter than a diameter of said substantially circular hole (Bates: see Figure 2); and said second mount has a proximal contact face (Bates: 34a, fig 2, see annotation) for engagement, in use, with said substantially vertical surface, and a distal face (Bates: 46a, fig 2, see annotation), an outer surface of said collar defining said distal face (Bates: see Figure 2).
[AltContent: textbox (36 – Substantially Circular Hole)][AltContent: arrow][AltContent: connector]
[AltContent: connector][AltContent: textbox (34c – Cavity)]
    PNG
    media_image7.png
    287
    319
    media_image7.png
    Greyscale


[AltContent: textbox (34a – Proximal Contact Face)]
[AltContent: textbox (42a – Cap)][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (46a – Distal Face)][AltContent: connector]
[AltContent: textbox (42b – Male Screw Thread)]
[AltContent: textbox (46b – Annular Collar)]

Regarding claim 15, wherein: said first and second mounts each include a cavity (Bates: 34c, fig 2, see annotation) extending inwardly from said distal faces, said cavities terminating in fixing flanges (Bates: 38, fig 2), outer surfaces of which define said proximal contact faces (Bates: see Figure 2); and said first and second fixing means (Bates: 42, fig 2, the first fixing means 42 correspondes to the top left 32 in Figure 1 and the second fixing means 42 corresponds to the bottom left 32 in Figure 2) comprise caps (Bates: 42a, fig 2, see annotation) engageable with said cavities (Bates: see Figures 1 and 2, the caps 42a are capable of engaging with the cavities 34c).

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 4,683,670) in view of Kazanjian (US 4,507,884), Einhorn (US 4,124,189), and Gager (US 8,210,785 B1).
Regarding claim 16, Bates, as modified by Kazanjian, Einhorn, and Gager (see above discussions with respect to claims 7, 9, and 12), teaches the combination, wherein each said cavity comprises a cylindrical cavity (Bates: 34c, fig 2, see annotation), a cylindrical surface of which is provided with a female screw thread (Gager: 121, fig 5, see annotation above) to, in use, engage with a male screw thread (Gager: 42b, fig 2, see annotation above) on each said cap (Gager: see Figure 5; Bates: see Figures 1 and 3; the female screw thread 121 of Gager is capable of engaging the male screw threaded 42b of Bates via the cap 42a of Bates and the fixing flange 38 of Bates).

Claim 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 4,683,670) in view of Kazanjian (US 4,507,884), Einhorn (US 4,124,189), and Walker et al. (US 10,329,008 B2), hereinafter Walker.

Regarding claim 17, Bates, as modified by Kazanjian, and Einhorn (see above discussions with respect to claims 9 and 12), does not teach the combination, wherein said contact face of said first mount and a contact face of said second mount are provided with annular grooves configured and operable to receive O-rings.
Walker teaches an apparatus (10, fig 2) comprising: a first mount (104, fig 2) and a second mount (106, fig 2), wherein contact faces (144, 162, fig 2) of said first and second mounts are provided with annular grooves (146, 164, fig 2) configured and operable to receive O-rings (114, 116, fig 2).

    PNG
    media_image8.png
    779
    641
    media_image8.png
    Greyscale















Walker is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the contact faces (Bates: 34a, fig 3, see annotation) of the first and second mounts (Bates: 34, fig 3) with annular grooves (Walker: 146, 164, fig 2) configured and operable to receive O-rings (Walker: 114, 116, fig 2) as taught by Walker.  The motivation would have been to increase frictional resistance between the wall and the first and second mounts, thereby enhancing securement of the sign to the wall.  Therefore, it would have been obvious to combine Bates, Kazanjian, Einhorn, and Walker to obtain the invention as specified in claim 17.

Suggestion for Consideration
The applicant may consider amending the dependency of claim 12 to have claim 12 depend from claim 10 so as to specifically define "said first and second fixing means" in claim 15 (line 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631